Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00207-CV

                                            Peter BARTON,
                                               Appellant

                                                    v.
                                                   Ana
                                            Ana Lisa GARZA,
                                                Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-12-308
                              Honorable Dick Alcala, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 25, 2015

AFFIRMED

           Peter Barton sued his former lawyer, Ana Lisa Garza, for damages. After Barton presented

his case to a jury, Garza moved for directed verdict. The trial court granted the motion for directed

verdict and rendered a take-nothing judgment. We affirm.

                                             BACKGROUND

           Garza represented Barton in a divorce action. Barton subsequently sued Garza for legal

malpractice, alleging that she had failed to take measures to protect a community-property business

from fraud and/or waste. Barton further alleged that he suffered unspecified economic damages as
                                                                                       04-14-00207-CV


a result of Garza’s alleged legal malpractice. Garza denied the allegations in Barton’s petition. The

case was eventually tried to a jury. After Barton rested, Garza moved for directed verdict on

grounds that (1) Barton had presented no evidence of economic damages, which was a necessary

element of his claims; and (2) Barton’s claims were an attempt to obtain an impermissible double

recovery. The trial court granted the motion for directed verdict on both grounds. Barton appealed.

                                            DISCUSSION

       In his brief, Barton presents nine issues challenging various pretrial orders and rulings

made by the trial court. None of the issues presented in Barton’s brief challenge the directed verdict

or the grounds set forth in the motion for directed verdict.

       In an appeal from a directed verdict, the appellant has the burden of establishing that the

directed verdict cannot be supported on any of the grounds set forth in the motion for directed

verdict. Davis v. Mazda Motor Corp., No. 04-98-00844-CV, 1999 WL 1037916, at *1 (Tex.

App.—San Antonio Nov. 17, 1999, pet. denied) (not designated for publication) (citing McKelvy

v. Barber, 381 S.W.2d 59, 62 (Tex. 1964)); Perez v. PTF, Inc., No. 05-94-01701-CV, 1995 WL
500302, at *2 (Tex. App.—Dallas August 23, 1995, no writ) (not designated for publication);

Gabriel v. Mendez, 517 S.W.2d 447, 449 (Tex. Civ. App.—San Antonio 1974, writ ref’d n.r.e.).

When an appellant fails to challenge the directed verdict or the grounds set forth in the motion for

directed verdict, any error in the granting of the directed verdict is waived. Davis, 1999 WL
1037916, at *1 (citing Walling v. Metcalfe, 863 S.W.2d 56, 58-59 (Tex. 1993)); Dolenz v. Pulse,

791 S.W.2d 572, 573 (Tex. App.—Dallas 1990, writ dism’d w.o.j.).

       Here, Barton had the burden of challenging both of the grounds set forth in the motion for

directed verdict and establishing that the directed verdict could not be supported on either of these




                                                 -2-
                                                                                04-14-00207-CV


grounds. Barton has wholly failed to meet this burden on appeal. The trial court’s judgment is

therefore affirmed.

                                                   Karen Angelini, Justice




                                             -3-